UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



  AYOBAMIDELE AKINYODE,

          Plaintiff,

                  v.                                           Civil Action No. 21-110 (JDB)
  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY, et al.,

          Defendants.


                                              ORDER

        Upon consideration of [4] defendants’ Motion to Transfer & Dismiss, and the entire record

herein, it is hereby

        ORDERED that defendants’ Motion to Transfer is GRANTED; it is further

        ORDERED that the Clerk of Court shall transfer this action to the United States District

Court for the District of New Jersey; and it is further

        ORDERED that defendants’ Motion to Dismiss is DENIED WITHOUT PREJUDICE.

        SO ORDERED.



                                                                              /s/
                                                                       JOHN D. BATES
                                                                  United States District Judge
Dated: July 16, 2021